Citation Nr: 1019010	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-07 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date prior to March 17, 2006 
for service connection for residuals of a neck injury.  

2.  Entitlement to an effective date prior to March 17, 2006 
for service connection for ocular migraines.  

3.  Entitlement to an effective date prior to March 17, 2006 
service connection for peripheral neuropathy of the right 
hand.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran had active service from May 1979 to July 1990.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Veteran in her March 2006 request to reopen her 
claim, in her March 2007 Notice of Disagreement, and in her 
March 2008 Substantive Appeal raised claims for clear and 
unmistakable error (CUE) in the prior decisions denying her 
claims.  Although the RO discussed her claims of CUE in the 
rating decision and Statement of the Case, those claims have 
not been formally adjudicated or certified for appellate 
review. 

The Board is of the opinion that the claim for CUE is 
inextricably intertwined with the issues of the effective 
dates for service connection presently on appeal.  If CUE is 
found in the prior decision the effective dates assigned for 
service connection might be altered.  For that reason they 
must also be remanded and adjudicated.  

The Board acknowledges that the claim of CUE in the prior 
denial of service connection for residuals of a neck injury 
will need to be address by the BVA since it was the subject 
of a Board decision dated in April 1996, the Board will defer 
consideration of that claim pending the development requested 
below.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The RO/AMC should adjudicate the 
Veteran's claims of CUE as set forth in 
her Notice of Disagreement and her 
Substantive Appeal.  If the benefits 
sought are not granted, the Veteran and 
her representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until she is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


